
	
		I
		111th CONGRESS
		2d Session
		H. R. 5252
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mr. Spratt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the American Recovery and Reinvestment Act of
		  2009 and the Internal Revenue Code of 1986 to provide incentives for the
		  development of solar energy.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Tax Incentives
			 Extension Act.
		2.Extension of
			 grants for specified energy property in lieu of tax credits
			(a)In
			 generalSubsection (a) of
			 section 1603 of the American Recovery and Reinvestment Tax Act of 2009 is
			 amended—
				(1)in paragraph (1),
			 by striking 2009 or 2010 and inserting 2009, 2010, 2011,
			 or 2012, and
				(2)in paragraph
			 (2)—
					(A)by striking
			 after 2010 and inserting after 2012, and
					(B)by striking
			 2009 or 2010 and inserting 2009, 2010, 2011, or
			 2012.
					(b)Conforming
			 amendmentSubsection (j) of section 1603 of such Act is amended
			 by striking 2011 and inserting 2013.
			3.Expansion of
			 grants for specified energy property in lieu of tax credits
			(a)Grants allowed
			 for certain governmental unitsParagraph (1) of section 1603(g) of the
			 American Recovery and Reinvestment Tax Act of 2009 is amended by inserting
			 other than a State utility with a service obligation (as such terms are
			 defined in section 217 of the Federal Power Act), after
			 thereof),.
			(b)Grants allowed
			 for public powerParagraph (3) of section 1603(g) of such Act is
			 amended by striking paragraph (4) of section 54(j) and inserting
			 subparagraph (A) or (B) of section 54(j)(4).
			(c)No grants for
			 property for which crebs have been issuedSection 1603 of such
			 Act, as amended by section 2, is amended by redesignating subsections (h), (i),
			 and (j) as subsections (i), (j), and (k), respectively, and by inserting after
			 subsection (g) the following new subsection:
				
					(h)Exception for
				certain projectsThe Secretary of the Treasury shall not make any
				grant under this section to any governmental unit with respect to any specified
				energy property described in subsection (d)(1) if such entity has issued any
				bond—
						(1)which is
				designated as a clean renewable energy bond under section 54 of the Internal
				Revenue Code of 1986 or as a new clean renewable energy bond under section 54C
				of such Code, and
						(2)the proceeds of
				which are used for expenditures in connection with the same qualified facility
				with respect to which such specified energy property is a
				part.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
